FILED
                            NOT FOR PUBLICATION                               MAR 17 2015

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSHUA STRONG,                                   No. 13-36208

               Plaintiff - Appellant,            D.C. No. 3:12-cv-02046-HZ

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

               Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Marco A. Hernandez, District Judge, Presiding

                           Submitted November 3, 2014**

Before:        LEAVY, GRABER, and W. FLETCHER, Circuit Judges.

       Joshua Strong appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of his application for child disability

benefits and supplemental security income under Titles II and XVI of the Social


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Security Act. Strong contends that the administrative law judge (“ALJ”) failed to

develop the record sufficiently by denying Strong’s request for a psychological

evaluation to ascertain his current IQ scores. He also argues that the record is

ambiguous and incomplete without such evidence because it would be probative of

his current work-related capabilities. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir.

2012), and affirm.

      Strong’s contention that the ALJ failed to fulfill his duty to develop the

record sufficiently is unpersuasive. The evidence was not ambiguous, and the

record allowed the ALJ to evaluate Strong’s capacity to work. Tonapetyan v.

Halter, 242 F.3d 1144, 1150 (9th Cir. 2001). The ALJ reasonably supported his

findings that Strong’s learning disorder constituted a severe impairment, and that

Strong was limited to entry level jobs, by citing Strong’s subjective testimony and

objective medical findings, including his 1998 and 2001 IQ scores, school records,

and the assessments of the state disability examiners. Molina, 674 F.3d at 1110-

11; Tonapetyan, 242 F.3d at 1147.

      AFFIRMED.




                                          2